Citation Nr: 1205219	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  07-03 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from January 1964 to January 1968.

This matter came to the Board of Veterans' Appeals (Board) from a November 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in April 2010 for further development.  A review of the record shows that the RO has complied with all remand instructions by furnishing appropriate notice and providing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran testified at a personal hearing at the RO in September 2006.  A transcript is of record.


FINDING OF FACT

Effective September 21, 2009, the Veteran's service-connected posttraumatic stress disorder (PTSD) has precluded substantially gainful employment consistent with his 10th grade education and work history in construction.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating due to service-connected PTSD have been met effective from September 21, 2009.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18. 4.25 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim. 

Duty to Notify 

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a letter sent in April 2010 (pursuant to the Board's most recent remand), the claimant was informed of the information and evidence necessary to warrant entitlement to TDIU.  Moreover, in this letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The notice was followed by adjudication of the issue on appeal as evidenced by a May 2011 supplemental statement of the case.  

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In the instant case, the April 2010 VCAA letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency in the course of his appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations with respect to the claim on appeal.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, private, and VA, have been obtained.  The Veteran has been afforded VA examinations focused on his only service-connected disability, PTSD.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to adjudicate the claim, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to the issue adjudicated herein.  

Analysis

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a).  Provided that if there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If a Veteran fails to meet the applicable percentage standards provided in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total disability rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Service connection is in effect for PTSD, rated 50 percent from April 2003 and 70 percent from September 21, 2009.  The percentage criteria listed under 38 C.F.R. § 4.16(a) has been met effective September 21, 2009.  The Board will now consider whether the veteran is unemployable in fact solely by reason of his service-connected disability.  See 38 C.F.R. § 4.16(b).  

As was noted in Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993): 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a). 

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, Diagnostic Code 9411), a 50 percent rating is assigned for occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score between 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school); and a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

A February 2004 private treatment record from John F. Nitsche, M.D. shows that the Veteran was a former heavy equipment operator.  It was noted that the Veteran had a 10th grade education.  Dr. Nitsche found that the Veteran was neat in appearance and was alert.  Behavior was deemed normal and attitude was seen as cooperative.  The Veteran was well-oriented.  Dr. Nitsche found that the Veteran's calculations were consistent with his education.  Fund of general knowledge was within boundaries of the Veteran's education.  Memories for immediate and delayed recall were good.  Remote memory and immediate recall were also deemed good. Reasonability ability was good, as well.  The Veteran was able to follow commands, and Dr. Nitsche thought that the Veteran's thought content was normal.  Dr. Nitsche found that the Veteran had chronic cervical spine syndrome, hypertension, chronic obstructive pulmonary disease and history of PTSD.  He found that due to the Veteran's medical problems, the Veteran may find it difficult to do heavy equipment work.  He also found that due to chronic neck problem, the Veteran may have difficulty doing extensive overhead work.  And because of respiratory problems, the Veteran should avoid poorly ventilated areas and noxious fumes.

A June 2004 VA treatment record shows that his anger had improved and he was more laid-back.  The Veteran was still, however, isolative and irritable.  It was observed that the Veteran had logical thought process.  It was revealed that the Veteran was a heavy equipment operator for many years but stopped because of a back injury.  He could not pass the physical.

An October 2004 VA treatment record shows that the Veteran felt less on edge and noticed that his anger was better controlled.  He had a resurgence of depressive symptoms, nightmares, intrusive thoughts of war, irritability and hopelessness when he ran out of medication several weeks prior.  He was isolated and could not tolerate being around others.  The Veteran had a constricted, flat affect.  He felt numb and empty.  There were no evident delusions.

An October 2004 VA examination report shows that there was no impairment of thought processes or communication.  The Veteran was not psychotic.  It was noted that no inappropriate behavior was exhibited.  Personal hygiene was good.  The Veteran performed activities of daily living without difficulty.  The VA examiner found the Veteran was fully oriented and that his memory was not impaired.  He did note a slight age-related decrease in short-term memory.  There were no obsessional rituals.  Rate and flow of speech was considered satisfactory.  The Veteran did not have any panic attacks.  Depression and anxiety were generally denied beyond the obvious PTSD.  The Veteran had a prior history of being impulsive when angry.  His GAF score was a 49.

When the Veteran was afforded a VA examination on September 21, 2009, The VA examiner found that the Veteran met the full criteria for PTSD and major depressive disorder.  She noted that there was no total occupational and social impairment due to PTSD signs and symptoms.  However, in response to the question of how the PTSD symptoms affected work, the examiner responded "yes" and that the Veteran as probably unemployable.  The examiner further noted that PTSD signs and symptoms included deficiencies in thinking (particularly concentration and cognitive distortions), mood and work.  After reviewing the Veteran's claims file, and interviewing and examining the Veteran, the VA examiner found the symptoms of the Veteran's PTSD were severe and appeared to have worsened significantly since the last examination.  She observed that the Veteran had become more isolated and distant.  The VA examiner mentioned that the Veteran's depression was also severe; and that the symptoms of depression are as likely as not related to PTSD.  She also observed that the Veteran exhibited major impairment in several areas of functioning (e.g. mood, work relations, thinking) as a result of PTSD.  The VA examiner assigned a GAF score of 35.

After reviewing the totality of the evidence, the Board finds that assignment of a total rating based on individual unemployability is warranted effective September 21, 2009.  The VA examiner's comment that the PTDS appeared to have worsened significantly since the last examination is significant.  In the context of the questions posed in the examiner report and the way they were answered by the examiner, the Board also finds that the examiner effectively expressed the opinion that the Veteran was unemployable solely due to his PTSD.  

However, the preponderance of the evidence is against entitlement to TDIU prior to September 21, 2009.  Although the Veteran did suffer impairment due to his PTSD prior to this date, the evidence does not paint a picture of one who was unable to engage in gainful employment solely due to the PTSD.  A review of the evidence prior to September 21, 2009, simply does not show the same degree of occupational impairment that was demonstrated at the September 21, 2009, examination.  The October 2004 examination showed no impairment of thought processes or communication, no inappropriate behavior, and no memory impairment.  Although the assigned GAF score of 49 suggests serious occupational impairment, this score alone is not determinative.  It should be noted that the score is at the high end of the scale for serious impairment and that the reported PTSD symptoms do not suggest a total inability to engage in gainful employment due to the PTSD alone.  It is acknowledged that the Veteran appears to have been unemployed prior to September 21, 2009, but this was not due to the PTSD alone.  TDIU is not warranted prior to September 21, 2009. 


ORDER

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) is warranted, effective from September 21, 2009.  The appeal is granted, subject to laws and regulations applicable to payment of VA monetary benefits. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


